Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Nayak et al., U. S. Patent Publication No. 2019/0140926 and Koneti et al, U. S. Patent Publication No. 2011/0314082) do not teach nor disclose in detail abstracting plurality of partner platforms and plurality of enterprise applications to extract connectivity parameters associated wherein the connectivity parameters are extracted in part from properties files of the respective partner platforms and enterprise applications; providing broker layer for managing connectivity through centralized access; selecting first and second connectivity parameters to be used in connection with routing the first and second data between the given partner platform and enterprise application wherein portions of the first connectivity parameters are different than portions of the second connectivity parameters and wherein the broker layer implements one or more application programming interfaces to enable the given partner platform to switch between first and second enterprise applications. Nayak and Koneti respectively only teach system for detecting changes in access to cloud service and preventing execution of cloud service requests when uptime of cloud service provider exceeds a given threshold and system to evaluate client provided location for selection of cloud services provider utilizing cloud service broker. Thus the prior arts of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-4 and 6-21 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444